Order entered June 27, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00094-CR
                                    No. 05-18-00095-CR
                                    No. 05-18-00096-CR

                       MATTHEW BARRETT O'SHEA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F15-51850-R, F15-75167-R & F15-75168-R

                                          ORDER
       Before the Court is the June 21, 2018 request of court reporter Debi Harris for an

extension of time to file the reporter’s record in appellate cause number 05-18-00094-CR. We

GRANT the request to the extent that we ORDER the reporter’s record in all three of the above

appeals filed within TEN DAYS of the date of this order.


                                                    /s/    LANA MYERS
                                                           JUSTICE